department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b board member c board member d board member m educational program o state p publishing company q consulting company r city u date of incorporation v educational program y percentage range dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e have you failed to demonstrate that you meet the operational_test by operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below e do your operations serve the private benefit of for-profit enterprises which would preclude exemption under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w e do you qualify for tax exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of o on u your articles of incorporation state that your purpose is to provide public education outreach materials to encourage water conservation your bylaws state that your purpose is to provide outreach and materials to encourage water conservation in its various forms in southeast o your bylaws further state that you carry out your purposes using experienced retired teachers to develop and present your educational materials and programs and by utilizing a variety of educational tools you conduct both public and private grade and middle school assemblies and co-host garden club home owner association and a variety of other community events you also conduct educator municipal utility district mud director and community leadership workshops you believe your unique approach combining education and entertainment edu-tainment with a focus on young people will foster a lifelong understanding of the importance of using water wisely you solicit funds for your programs from municipal utility districts muds regional water authorities water utilities supporting water management engineering and law firms and other water conscious entities and individuals from the state government and other sources in addition you eventually plan to apply for grants b is president of your board and also is managing your board is composed of b c and d partner and majority owner of a for-profit company called p which publishes and distributes educational materials dealing with water conservation b is also president and sole owner of another for-profit company called q a consulting firm that provides print and electronic messaging as well as outreach programs education programs and newsletters to clients sells products and services dealing with water conservation education in o q d is a director and cfo of your board and also the chief financial partner of p in which d owns the minority interest sold by p to be used for water conservation education in public schools the third director on your board c is also the chair for another nonprofit organization that specializes in water conservation c is unrelated to b and d and has no ownership_interest in p in addition d is an author who wrote the curriculum marketed and finally c serves as as noted earlier b owns your board shares common_control with the for-profit corporation p the majority interest in p and d owns the minority interest in p p is an s_corporation based in r which specializes in water conservation education program development and publishing p sells books coloring books billing inserts and brochures dealing with water conservation in o authors and illustrators own the copyrights and royalties to the publications sold by p both b and d have written and produced intellectual_property dealing with water conservation education that are marketed and sold by p rights on the intellectual_property that they developed published and now market through p letter cg catalog number 47630w b and d own the copyrights and in some cases the royalty p sells this intellectual_property to three main categories of customers through both a retail and wholesale pricing system the general_public which pays list price for publications and constitutes a very small part of p’s total sales revenue tax-exempt municipal utility district mud river authority and water authorities - governmental units or other nonprofit_corporations involved in water conservation and private companies such as engineering firms law firms water management companies and other private entities wishing to underwrite the water conservation education programs by making grants to cover the purchase placement and distribution of student materials for public and private_schools p was formed to carry out an educational program of the local water authorities called m the m program consisted primarily of p delivering donor-supplied materials to educators who used the materials in their classrooms subsequently supported in part by a mobile water lab which is also owned by p generous donors the mobile teaching lab became a part of the program as a traveling exhibit to the schools as in the case of educational materials donor funds were solicited to buy and build a teaching lab which again was provided at no cost to area schools the actual conduct of conservation education was left in the hands of school classroom educators p’s role was focused on fundraising and the creation preparation and delivery of materials all educational materials were supplied free of charge on behalf of you were created to take over the educational activities of p you will be carrying out a new educational program called v which has an emphasis on in-school assemblies and preparatory teacher workshops due to the new materials educator-based approach you were designed to conduct the actual education of students and teachers while p will continue to serve its traditional role as materials publisher and deliverer of products to the schools in your responses to our inquiries you stated that you were formed for the following reasons e e e for-profit companies that are currently involved in purchasing products and services from p want to deal directly with a nonprofit corporation you will potentially qualify for grant funding currently for profit companies that purchase products and or services from p are incurring a state sales_tax on each transaction if these same companies purchase their products and or services from an organization that is tax exempt under sec_501 this sales_tax will be eliminated you state that when you begin operating your time and funds will be applied to funding water conservation education outreach efforts collaborating with other similar organizations and foundations to hold public forums on the topic and promoting local conservation initiatives eg asking restaurants to serve water only on request you will use mobile water labs and assembly programs where students will be exposed to interactive displays to learn about the water footprint of daily use patterns and products and about the important role of composting and recycling in water conservation these hands-on efforts will be supplemented by the distribution of billing inserts resident brochures and public presentations that encourage the efficient use of water you will work in cooperation with volunteers local water authorities municipal utility districts consultants educators and civic and community groups letter cg catalog number 47630w you state that you will not contract with p or q for products or services however you will purchase products from p annual basis will be derived from your purchases all products that you purchase from p will include a mark-up of y per item to accommodate p’s profit margin you project that approximately of p’s revenues on an you are funded exclusively through donations some donations are directed by the donor to cover school assemblies workshops and or donations of educational materials at particular schools your primary expense is the purchase and distribution of p’s educational materials you project that most of your total annual expenses almost two thirds will be incurred as a result of these activities specifically you project that more than a quarter of your annual income will be spent on purchases of educational materials from p and your budgets reflect that more than one third of your total annual expenses will be incurred on the distribution of educational materials staff compensation accounts for about one third of your annual expenses other expenses represent payments for professional fees and fundraising law sec_501 of the code provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals it must not be operated for the benefit of designated individuals or the persons who sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests letter cg catalog number 47630w revrul_66_104 1966_1_cb_135 held that a nonprofit organization which makes funds available to authors and editors for preparing teaching materials and writing textbooks and under the terms of the contract with the publisher receives royalties from the sales of the published materials and then shares them with the individuals did not qualify for tax exemption under sec_501 of the internal_revenue_code the revenue_ruling stated the following although educational interests are served by the publication of better teaching materials the facts in this case show only an enterprise conducted in an essentially commercial manner in which all the participants expect to receive a monetary return 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an neither the fact that the for-profits lacked instrument to further their for-profit purposes structural for-profit organizations under the contracts were reasonable affected the court’s conclusion that est of hawaii did not qualify as an organization described in sec_501 of the code over the organization nor the that amounts paid control fact the to in church by mail inc v commissioner the court affirmed a tax_court decision t c church by mail sent out sermons in numerous mailings this required a great deal of printing services twentieth century advertising agency provided the printing and mailing twentieth century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court’s finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth’s services in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively within the meaning of sec_501 even if it furthers other exempt purposes the court found that a substantial purpose of the applicant's operations was to increase the income of h c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours letter cg catalog number 47630w application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not organized and operated exclusively for a charitable purpose you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because you serve the private interests of b and d you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because your earnings inure to the benefit of b and d you do not meet the operational_test under sec_501 of the code because your earnings inure to b and d through the purchase of p’s educational materials and the payment of royalties on these materials to some of your board members you were created by p a for profit company with which you share common_control to shift p’s for-profit clients to a nonprofit entity thereby eliminating sales_taxes currently incurred on the sale of p’s educational materials ultimately your purposes and operations serve the private interests of b and d as well as their for-profit enterprises p and q rather than public interests as a result you do not meet the requirements for tax exemption under sec_501 you are similar to the organization described in revrul_66_104 because you are substantially involved in the purchase and distribution of educational materials published and distributed by p through commercial sales transactions which result in increased profits to p and royalties paid to some of your board members your sales transactions serve the private interests of p and result in inurement of earnings to b and d as a result tax exemption under sec_501 of the code is precluded you are operated for the substantial nonexempt purpose of providing water conservation educational materials for sale to private companies with earnings inuring to b and d 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in est of hawaii the tax_court concluded that for-profit corporations were able to use the nonprofit as an instrument to further their for-profit purposes like the for-profit est organizations in est of hawaii p is using you as an instrument to further p’s for-profit purposes you stated in correspondence that p created you so that the for profit companies that currently purchase products and services from p could purchase p’s products directly from a nonprofit corporation thereby eliminating a sales_tax liability which p is currently required to charge to private companies and individuals like the est organizations described in est of hawaii p substantially benefits from your operations in church by mail supra the church argued that the compensation to the for-profit was letter cg catalog number 47630w reasonable the court’s statement on the subject is very significant the church exaggerates the importance of the contracts the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit benefits substantially from the operation like church by mail your water conservation education program is carried on in such a manner that the for-profit p benefits substantially from your operations you are similar to the organization described in international postgraduate medical foundation v commissioner supra because p and by extension b and d benefit substantially from the manner in which your activities are carried on your board_of directors and p’s board_of directors are controlled by the same individuals b and d of p’s educational materials to private companies in order to eliminate the state sales_tax charged on each sales transaction your primary expense involves the purchase and distribution of educational materials exclusively from p at retail rates which include royalty payments tod to p and by extension directly to b and d both b and d are privately benefiting from your operation with profits inuring p created you to take over the sales applicant's position you have chosen to decline the invitation to submit a statement of your position conclusion based on the information presented in your application as well as the attachments thereto you do not qualify for tax exemption under sec_501 of the code because you do not meet the operational_test outlined in sec_1 c - c of the regulations furthermore sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals based on the information provided it is clear that net_earnings inure to your board members b and d through the purchase of educational materials at discounted commercial rates from p the for-profit entity they own and operate and through royalty payments made to your board members on these purchases your budgets indicate that these payments apprroximately two thirds of your total expenses represent the costs associated with the purchase directly from p and the distribution of p’s educational materials as aresult you are not operated exclusively for public rather than private purposes despite any educational_purposes your activities may achieve you cannot qualify for tax exemption under sec_501 of the code because more than an insubstantial part of your activities are not in furtherance of exempt purposes accordingly you do not qualify for tax exemption under sec_501 of the code because you do not meet the descriptions outlined in the code and regulations letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r n o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for letter cg catalog number 47630w the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
